DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,132,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, ‘796 patent discloses a system for characterizing a change in calcium level based on image analysis of one or more medical images of a subject (claims 1& 21: “A system for characterizing a change in coronary calcium based on image analysis of one or more 
As per claim 2, all limitations are encompassed in claim 22 in ‘796 patent.
As per claim 3, all limitations are encompassed in claim 23 in ‘796 patent.
As per claim 4, all limitations are encompassed in claim 24 in ‘796 patent.
As per claim 5, all limitations are encompassed in claim 25 in ‘796 patent.
As per claim 6, all limitations are encompassed in claim 26 in ‘796 patent.
As per claim 7, all limitations are encompassed in claim 8 in ‘796 patent.
As per claim 8, all limitations are encompassed in claim 27 in ‘796 patent.
As per claim 9, all limitations are encompassed in claim 10 in ‘796 patent.
As per claim 10, all limitations are encompassed in claim 11 in ‘796 patent.
As per claim 11, all limitations are encompassed in claim 12 in ‘796 patent.
As per claim 12, all limitations are encompassed in claim 13 in ‘796 patent.
As per claim 13, all limitations are encompassed in claim 14 in ‘796 patent.
As per claim 14, all limitations are encompassed in claim 15 in ‘796 patent.
As per claim 15, all limitations are encompassed in claim 16 in ‘796 patent.
As per claim 16, all limitations are encompassed in claim 17 in ‘796 patent.
As per claim 17, all limitations are encompassed in claim 14 in ‘796 patent.
As per claim 18, all limitations are encompassed in claim 18 in ‘796 patent.
As per claim 19, all limitations are encompassed in claim 19 in ‘796 patent.
As per claim 20, all limitations are encompassed in claim 20 in ‘796 patent.
As per claim 21, all limitations are encompassed in claims 1 & 21 in ‘796 patent.
As per claim 22, all limitations are encompassed in claim 2 in ‘796 patent.

As per claim 24, all limitations are encompassed in claim 5 in ‘796 patent.
As per claim 25, all limitations are encompassed in claim 6 in ‘796 patent.
As per claim 26, all limitations are encompassed in claim 7 in ‘796 patent.
As per claim 27, all limitations are encompassed in claim 9 in ‘796 patent.
As per claim 28, all limitations are encompassed in claim 19 in ‘796 patent.
As per claim 29, all limitations are encompassed in claim 14 in ‘796 patent.
As per claim 30, all limitations are encompassed in claim 18 in ‘796 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TOM Y LU/Primary Examiner, Art Unit 2667